Title: From George Washington to Antoine-Jean-Louis Le Bègue de Presle Duportail, 19 September 1783
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


                  
                     Dear sir
                     Rocky Hill 19th Septr 1783
                  
                  I have received your Letter of the 16th inst., and this day have laid it before Congress, their determinations, which I hope will be speedy, & agreeable to your wishes, shall be transmitted to you as soon as they come to hand.  I am Dr sir
                  
                     G.W.
                  
               